Name: Commission Implementing Regulation (EU) NoÃ 157/2012 of 22Ã February 2012 amending and derogating from Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Implementing Regulation
 Subject Matter: Europe;  international trade;  European construction;  processed agricultural produce;  tariff policy;  trade;  European Union law
 Date Published: nan

 23.2.2012 EN Official Journal of the European Union L 50/11 COMMISSION IMPLEMENTING REGULATION (EU) No 157/2012 of 22 February 2012 amending and derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148(c), in conjunction with Article 4 thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area, as approved by Council Decision 2011/818/EU (2), provides for an increase in the annual duty free tariff quota and an extension to all types of cheeses originating in Norway as from 1 January 2012. Those changes need to be reflected in Articles 5 and 19 of Commission Regulation (EC) No 2535/2001 (3) and in Part H of Annex I to that Regulation. (2) Whilst the current quota is managed on the basis of a yearly period running from July to June, the increased quota will be managed on a calendar year basis. By way of derogation from Article 6 of Regulation (EC) No 2535/2001, which provides for division into two equal parts for 6-month periods, the available quantity for 2012 should take account of the quantity of 2 000 tonnes already made available in 2011 for the first half of 2012. Consequently, only a quantity of 1 600 tonnes should be available for the subperiod which, for organisational reasons, is to start on 1 March 2012. However, this Regulation should be without prejudice to the quantity of 2 000 tonnes already made available for the period from 1 January to 30 June 2012. (3) Since the period for lodging import licence applications for the first half of 2012, as provided for in Article 14(1)(a) of Regulation (EC) No 2535/2001, has expired, provision should be made for a new period for submitting import licence applications and for a derogation from that Article in relation to the quantity of 1 600 tonnes for the subperiod March-June 2012. In order to avoid that applicants who already lodged applications in November 2011 for the quantity of 2 000 tonnes would be excluded from the new submission period, it is appropriate to provide for a derogation from Article 6(1) of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4). (4) Article 11(1) of Regulation (EC) No 1301/2006 provides for the notification of the quantities covered by import licences within 2 months of expiry of the validity of the licences in question. However, for purposes of good management, it is necessary for the Commission to have this information at an earlier stage. An appropriate notification obligation should therefore be provided for in Article 16 of Regulation (EC) No 2535/2001. (5) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 2535/2001 Regulation (EC) No 2535/2001 is amended as follows: (1) in Article 5, point (h) is replaced by the following: (h) the quotas provided for in Annex V to the Agreement between the European Union and the Kingdom of Norway, approved by Council Decision 2011/818/EU (5), hereinafter referred to as the Agreement with Norway ; (2) in Article 16, the following paragraph 5 is added: 5. By way of derogation from point (b) of the first subparagraph of Article 11(1) in conjunction with the second subparagraph of that Article of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, including nil returns, covered by import licences they have issued, within 10 working days following the end of the period for issuing those licences referred to in paragraph 1 of this Article.; (3) in Article 19(1), point (g) is replaced by the following: (g) Rules referred to in point 9 of the Agreement with Norway;; (4) Part H of Annex I is replaced by the text in the Annex to this Regulation. Article 2 Derogation from Regulations (EC) No 2535/2001 and (EC) No 1301/2006 1. By way of derogation from Article 14(1)(a) of Regulation (EC) No 2535/2001 and Article 6(1) of Regulation (EC) No 1301/2006, for the quota for the period from 1 March to 30 June 2012 relating to a quantity of 1 600 tonnes, as set out in Part H of Annex I to Regulation (EC) No 2535/2001 as amended by the Annex to this Regulation, applications for import licences may be lodged from 1 to 10 March 2012. Those applications shall relate to not less than 10 tonnes. 2. Import licences issued in accordance with paragraph 1 shall be valid until 30 June 2012. Article 3 Entry into force and application This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 March 2012. However, this Regulation shall be without prejudice to the quantity of 2 000 tonnes already made available for the period from 1 January to 30 June 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 327, 9.12.2011, p. 1. (3) OJ L 341, 22.12.2001, p. 29. (4) OJ L 238, 1.9.2006, p. 13. (5) OJ L 327, 9.12.2011, p. 1.; ANNEX I. H TARIFF QUOTAS UNDER ANNEX I TO THE AGREEMENT WITH NORWAY Quota from January to December Quota number Combined Nomenclature code Description Customs duty Quota from 1 March to 30 June 2012 (in tonnes) Quota from 1 July to 31 December 2012 (in tonnes) Quota as from 1 January 2013 (in tonnes) annual 6-monthly 09.4179 0406 Cheese and curd exemption 1 600 3 600 7 200 3 600